      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 1 of 45 PageID #:1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

DR. DAVID SHIFRIN, DR. K. SHEILA                   )   COMPLAINT
SHIFRIN, THE SHIFRIN GROUP, LLC,                   )
THE D.A.S. GROUP, LLC, and,                        )
CHICAGO COSMETIC SURGERY                           )
INSTITUTE LLC,                                     )   No.
                                                   )
        Plaintiffs,                                )
                                                   )
               v.                                  )    DAMAGES OVER $75,000
                                                   )
JOHN DOES 1-78,                                    )
                                                   )
        Defendants.                                )   DEMAND FOR JURY TRIAL

                                           COMPLAINT

       NOW COME THE PLAINTIFFS DR. DAVID SHIFRIN, DR. K. SHEILA SHIFRIN,

THE SHIFRIN GROUP, LLC, THE D.A.S. GROUP, LLC, and CHICAGO COSMETIC

SURGERY INSTITUTE LLC (collectively “Plaintiffs”), by and through their attorneys, Mudd

Law Offices, and complain of Defendants JOHN DOES 1-781 (“Defendants”), upon personal

information as to the Plaintiffs’ own respective activities, and upon information and belief as to

the activities of others and all other matters, and states as follows:

                                      NATURE OF ACTION

       1.       This is an action for defamation per se, false light, tortious interference with

existing business relations, and tortious interference with prospective business relations.




1
  The Plaintiff cannot be certain of the genders of the Defendants, but, for the purposes of
simplicity, will refer to the Defendants using the pronouns “he” or “him” and the pronominal
adjective “his.”
       Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 2 of 45 PageID #:2




        2.      By this action, the Plaintiffs seeks compensatory damages, punitive damages, and

all other relief to which they may be entitled as a matter of law.

                                             PARTIES

        3.      DR. DAVID SHIFRIN is a citizen of the State of Illinois and a resident of Cook

County, Illinois.

        4.      DR. K. SHEILA SHIFRIN is a citizen of the State of Illinois and a resident of

Cook County, Illinois.

        5.      THE SHIFRIN GROUP, LLC is a company organized under the laws of the State

of Illinois with its principal place of business in Cook County, Illinois.

        6.      THE D.A.S. GROUP, LLC is a company organized under the laws of the State of

Illinois with its principal place of business in Cook County, Illinois.

        7.      CHICAGO COSMETIC SURGERY INSTITUTE LLC is a company organized

under the laws of the State of Illinois with its principal place of business in Cook County,

Illinois.

        8.      JOHN DOES 1-78 are unknown individuals who, upon information and belief,

reside outside of the State of Illinois.

                                  JURISDICTION AND VENUE

        9.      This Court has jurisdiction over the subject matter of the Plaintiffs’ claims

pursuant to 28 U.S.C. § 1332 as (a) the Plaintiffs and, upon information and belief, the

Defendants are citizens of different states and (b) the amount in controversy exceeds $75,000.00.

        10.     This Court may exercise personal jurisdiction over the Defendants because they

have sufficient contacts with the State of Illinois for this Court to exercise general personal

jurisdiction over them and/or have directed conduct toward the Plaintiffs in this jurisdiction



                                                  2
      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 3 of 45 PageID #:3




sufficient for this Court to exercise specific personal jurisdiction over them. Specifically, the

Defendants posted defamatory statements about the Plaintiffs knowing them to be in Illinois and,

therefore, directing the defamatory statements to Illinois.

       11.     Venue in this district is proper pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred in this district. In particular, the

harm felt by the Plaintiffs as a result of the defamatory statements occurred in this district.

       12.     The Defendants engaged in intentional conduct that has harmed the Plaintiffs.

The Defendants knew the falsity of their statements, or acted with reckless disregard for their

statements truth or falsity, the result of which harmed the Plaintiffs.

       13.     The Plaintiffs have been injured by the Defendants’ conduct and have suffered

damages resulting therefrom in an amount greater than $75,000.00.

                                   FACTUAL BACKGROUND

                                          Dr. David Shifrin

       14.     Dr. David Shifrin is a medical doctor.

       15.     Dr. David Shifrin focuses his medical practice on cosmetic surgery.

       16.     Dr. David Shifrin has over 11 years of experience in the medical profession and

has performed thousands of cosmetic surgeries.

       17.     Dr. David Shifrin is a Board Certified Plastic Surgeon.

       18.     Dr. David Shifrin is a Fellow of the American College of Surgeons.

       19.     Dr. David Shifrin completed fellowships on reconstructive microsurgery and

aesthetic surgery.




                                                  3
      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 4 of 45 PageID #:4




       20.     Dr. David Shifrin has received multiple awards including Top Plastic Surgeon

Chicago, Patient’s Choice Award, and Most Compassionate Doctor Award from Health Tap and

the American Registry.

       21.     Dr. David Shifrin is an assistant clinical professor with the Division of Plastic

Surgery at the University of Illinois at Chicago.

       22.     Dr. David Shifrin is a member of the American Society of Plastic Surgeons and

the American Academy of Facial Plastic and Reconstructive Surgeons.

       23.     Dr. David Shifrin is also a member of the highly selective American Society of

Aesthetic Plastic Surgeons.

       24.     Dr. David Shifrin has published multiple peer reviewed journal articles and has

presented at national medical conferences.

       25.     In short, prior to the statements at issue in this litigation, Dr. David Shifrin

developed a good reputation as a plastic surgeon over many years of practice.

                                        Dr. K. Sheila Shifrin

       26.     Dr. K. Sheila Shifrin is a Board Certified Ophthalmologist.

       27.     Dr. K. Sheila Shifrin specializes in Oculoplastic and Orbital surgery, as well as

Neuro-Ophthalmology.

       28.     Dr. K. Sheila Shifrin is a recognized leader in her field.

       29.     Dr. K. Sheila Shifrin maintains a separate and distinct practice from Dr. David

Shifrin.




                                                    4
      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 5 of 45 PageID #:5




                                               Businesses

        30.     The D.A.S. Group, LLC and Chicago Cosmetic Surgery Institute LLC (“Dr.

David Shifrin Businesses”) are medical businesses owned and operated by Dr. David Shifrin and

directly related to his surgical practice.

        31.     The Shifrin Group, LLC is a medical business owned and operated by Dr. K.

Sheila Shifrin and directly related to her surgical practice.

        32.     The Shifrin Group, LLC, The D.A.S. Group, LLC, and Chicago Cosmetic Surgery

Institute LLC shall be collectively referred to as the “Shifrin Businesses.”

                                             Patient Jane Doe

        33.     Patient Jane Doe is a former patient of Dr. David Shifrin.

        34.     Patient Jane Doe is not a Defendant in the instant action.

        35.     Patient Jane Doe maintains a profile on the Internet video-sharing platform

YouTube.com (“YouTube”) and has more than a million followers.

        36.     Patient Jane Doe expressed dissatisfaction with the results of work performed by

Dr. David Shifrin in several videos on her YouTube page (“Patient Videos”).

        37.     Patient Jane Doe made her Patient Videos publicly available.

        38.     Dr. K. Sheila Shifrin was not involved in any way with Patient Jane Doe’s

surgery.

                           Defamatory Reviews Followed Patient Videos

        39.     Many people viewed the Patient Videos.

        40.     Many, if not all, of the Defendants viewed the Patient Videos.




                                                    5
        Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 6 of 45 PageID #:6




         41.     Following Patient Jane Doe’s posting of the Patient Videos, the Defendants made

false statements about the Plaintiffs and/or provided the Plaintiffs with one-star2 ratings in

dozens of reviews on the websites at the domain names Yelp.com (commonly referred to simply

as, “Yelp”) and the review section of Google.com3 (commonly referred to simply as, “Google

Reviews”) (collectively, the “Review Websites”).

         42.     Upon information and belief, the Defendants may have posted similar false

statements to other websites.

                                                 Yelp

         43.     Yelp Inc. is a Delaware corporation with its headquarters in San Francisco,

California.

         44.     Yelp, Inc. maintains the popular website Yelp which allows users, free of charge,

to read and write reviews about local businesses.

         45.     To write reviews on Yelp, a user must register for a free Yelp account.

         46.     In the registration process, users must provide a first name, last name, valid email

address, and zip code.

         47.     The first name and the first letter of the last name provided by a user can be

publicly viewed on the Yelp Site.

         48.     Although Yelp encourages users to provide real names, it does not require a user

to identify his or her actual name or place of residence.

         49.     Users may choose any screen name they like, and may also designate any zip

code as their “location.”




2
    On a scale from one to five with one being the worst.
3
    More accurately, the widely used review feature of Google.com for businesses, similar to Yelp.
                                                   6
      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 7 of 45 PageID #:7




        50.     Yelp does not ask users to provide a physical address to register a Yelp account.

        51.     Yelp’s Terms of Service and Content Guidelines require reviewers to have

actually had a consumer experience with the business reviewed and to base their posts on

personal experiences.

                                                Google

        52.     Google LLC is a Delaware Limited Liability Company with its headquarters in

Mountain View, California.

        53.     Google LLC maintains the popular website and suite of services at Google.com.

        54.     Primarily, Google serves as a search engine whereby individuals may search the

Internet, particularly the World Wide Web, for any topic.

        55.     Indeed, to this day, Google maintains a very clean screen that appears nearly

blank except for the search window and specific links to reach other Google services.

        56.     If you search for a business or professional through Google, Google will produce

search results to the left side of the screen and often present a specific listing or profile for the

business or professional searched on the right side of the screen.

        57.     A business or professional may create and maintain a Google page through

Google LLC’s “Google My Business” services.

        58.     Through Google My Business, a business or professional may manage their

listing on Google.

        59.     When a business listing or profile appears to the right of the Google page, an

individual may write a review of the business.

        60.     To write a review on Google, a person must have created a free Google Account

and became a Google user.



                                                   7
      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 8 of 45 PageID #:8




       61.     In writing the review, a Google user may decide whether to publicly post the

review and must acknowledge understanding of the relevant policies.

       62.     Google LLC makes clear that a Google user’s content should be genuine and not

fake. The content also should not be posted to just manipulate a business’s rating.

       63.     A Google user may place a star rating (one through five stars), “details of [his or

her] own experience at [the business],” and photos.

       64.     Google makes very clear it “has no tolerance for fake reviews.”




                                                 8
        Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 9 of 45 PageID #:9




                                            Review Websites

          65.    Here, the Plaintiffs have listings or profiles on the Review Websites.

          66.    As such, the Review Websites allow current and former patients of the Plaintiffs

to publish public feedback about their experiences.

          67.    Upon information and belief, the Defendants never sought or received care from

any of the Plaintiffs.

          68.    As such, any feedback the Defendants posted and/or continue to post about their

knowledge of and/or purported experience with the Plaintiffs are false.

                              Defendants’ Yelp and Google False Reviews

                                      Dr. David Shifrin’s Reviews

          69.    The following constitute reviews posted by some of the Defendants to Dr. David

Shifrin’s business Yelp page at https://www.yelp.com/biz/david-shifrin-plastic-surgery-chicago4:

                 a.      Kiana M. (“Defendant John Doe 1”) – 8/3/2020
                         i.  Review:
                               •    As you can see from all the other reviews he has botched quite
                                    some people of they've had issues with him. Most known is
                                    [Patient Jane Doe]. Don't go to him he is known to pay people
                                    to keep quite or threaten to sue them if they talk about their bad
                                    experience.

                 b.      Lioness J. (“Defendant John Doe 2”) – 8/3/2020
                         i.   Review:
                               •      REFUND HER $8,000 you look like a scam and your "team" is
                                      a joke Hope she sues you and takes you to court you did so
                                      much wrong and you'll get what's coming for you

                 c.      Elizabeth C. (“Defendant John Doe 3”) – 8/2/2020
                         i.   Review:
                               •      You guys better give [Patient Jane Doe] her money back from
                                      the way you horribly treated her. The fact that you were only
                                      willing to give her money back is if she signed an NDA shows
                                      how shady you guys are.

4
    This uniform resource locator (“url”) is the same for Yelp Reviews in ¶¶ 69(a)-(l).
                                                    9
Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 10 of 45 PageID #:10




        d.   Kia W. (“Defendant John Doe 4”) – 8/2/2020
             i.  Review:
                  •     Horrible and unprofessional customer service and staff. This
                        doctor botched my friend's nose.

        e.   Sara S. (“Defendant John Doe 5”) – 8/2/2020
             i.   Review:
                   •     very unprofessional and pays people to sign NDA agreements.
                         Gives crooked nose jobs and then will tell you that it's not
                         indented with a collapsed nostril when it clearly is. Do not go
                         to this plastic surgeon!

        f.   Kenia C. (“Defendant John Doe 6”) – 8/1/2020
             i.  Review
                   •     Don't trust him! He botched a girls nose and tried to refund her
                         $8,000 ONLY if she didn't say anything to her fans!

        g.   Nelly N. (“Defendant John Doe 7”) – 8/1/2020
             i.   Review:
                   •     He botched [Patient Jane Doe]s nose job , and refuse to refund,
                         only If the girl don’t talk about her botched nose job he will
                         pay What a coward Refund her $8,000

        h.   sara c. (“Defendant John Doe 8”) – 8/1/2020
             i.    Review:
                     •    He botched my nose it was crooked af [sic] and my nostrils
                          were different sizes one was collapsed and he said it wasn't and
                          wouldn't fix it

        i.   Janette R. (“Defendant John Doe 9”) – 7/31/2020
             i.   Review:
                    •     So sad to tell someone they can't get their money back unless
                          they don't say anything about a botched surgery very
                          unprofessional

        j.   Cecily C. (“Defendant John Doe 10”) – 7/30/2020
             i.   Review:
                   •     To Dr. Shifrin, Please give [Patient Jane Doe] a full refund.
                         The amount of pain and anxiety she is going through should
                         never be forced upon anyone. She fully trusted you to give her
                         a good nose job. I understand it was not your intention of
                         messing it up, but try to understand her point of view. She was
                         expecting a good outcome, and now her nose is botched. She
                         expressed her concerns and thoughts about the surgery, and yet
                         you were not willing to fix the indention on one side of her

                                       10
       Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 11 of 45 PageID #:11




                                     nose. You tried to silence her by making her sign an agreement
                                     to not tell her story to her fans. We all know this is not
                                     ethically right. Please try to make it right with her, because no
                                     one should have to go through what she is going through right
                                     now.

                 k.    Janette G. (“Defendant John Doe 11”) – 7/29/2020
                       i.   Review:
                              •     Yikes, making people sign a document stating you can't give
                                    bad reviews? Sounds like they KNOW they're about to mess
                                    you up

                 l.    Naomi T. (“Defendant John Doe 12”) – 7/29/2020
                       i.  Review:
                            •     Would give zero stars if I could, so unethical of them to try to
                                  bride someone for their silence, botching someone's nose and
                                  not caring for the impact this will bring to someone. This is
                                  literally not only physical damage but emotional damage as
                                  well. People please do you research before choosing this place!

          70.    The following constitute reviews posted by some of the Defendants about Dr.

David Shifrin elsewhere on Yelp at https://www.yelp.com/not_recommended_reviews/david-

shifrin-plastic-surgery-chicago: 5

                 a.    Denise F. (“Defendant John Doe 13”) – 8/3/2020
                       i.  Review:
                             •     he botched [Patient Jane Doe] nose dont come here! he even
                                   tried to bribed her and wanted her to keep quite about her
                                   botched nose! dont trust this guy

                 b.    Jeri F. (“Defendant John Doe 14”) – 7/31/2020
                       i.    Review:
                               •    He botches noses. [Patient Jane Doe] got her nose completely
                                    botched here and he bribed her 8,000 so she could be silent. He
                                    did not take care of her post op. And he tried telling her
                                    everything he did was fine. Go watch her recent video on
                                    YouTube.

                 c.    Monica F. (“Defendant John Doe 15”) – 7/30/2020
                       i.  Review:




5
    This url is the same for Yelp Reviews in ¶¶ 70(a)-(w), with 10 listed reviews per page.
                                                   11
Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 12 of 45 PageID #:12




                   •     I saw [Patient Jane Doe] video and I wanted to get work done
                         here but after her botched nose job and the horror she went
                         through no one should be scammed like this.

        d.   Barbie C. (“Defendant John Doe 16”) – 7/30/2020
             i.   Review:
                   •     DOESN'T EVEN DESERVE 1 STAR HE DESERVES -5 !!!
                         Dont go to him unless you want to get botched . he won't care
                         either all he cares about is money and the staff too. Watch
                         [Patient Jane Doe] on YouTube on how he botched her nose
                         smh what a unprofessional doctor. He won't even admit to his
                         wrongs how pathetic.

        e.   Marissa G. (“Defendant John Doe 17”) – 7/30/2020
             i.  Review:
                   •     Trying to bribe someone against posting to millions of
                         followers about a botched nose job... shame on you. You had
                         the opportunity to do the right thing and you didn't. I don't
                         recommend this doctor.

        f.   Justine L. (“Defendant John Doe 18”) – 7/30/2020
             i.    Review:
                    •     Disgusting human being, you should be ashamed of yourself
                          for doing that you're doing to these poor young women

        g.   Karla S. (“Defendant John Doe 19”) – 7/30/2020
             i.   Review:
                   •     I wouldnt want to go somewhere where they try to silence you,
                         knowing that you are influencer. If they did that to her, imagine
                         how they would be with a normal person who doesnt have
                         followers the way [Patient Jane Doe] does. I feel so bad for all
                         the people who have been to this office and had a bad
                         experience

        h.   Alva R. (“Defendant John Doe 20”) – 7/30/2020
             i.   Review:
                   •     We all know what you've done and you need to stand up for
                         that. Not okay in any way. Love to [Patient Jane Doe] from
                         sweden.

        i.   Roze M. (“Defendant John Doe 21”) – 7/30/2020
             i.  Review:
                  •     i hope your ass gets sued by [Patient Jane Doe]!!! how dare
                        you botch her nose like that. if you dont specialize in
                        rhinoplasty then dont do it period. stop doing something you


                                       12
Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 13 of 45 PageID #:13




                         dont know just cuz you want extra money. i hope your license
                         gets stripped from you.

        j.   Michael N. (“Defendant John Doe 22”) – 7/30/2020
             i.  Review:
                  •      If you take pride in your work and you know you have
                         committed and error in your work why not take full
                         responsibility? I would never come here not even for free this
                         is crazy how a doctor will not take responsibility for a mistake
                         he obviously can see and denies. I will definitely keep my
                         friends and family updated very concerning and not ok. Save
                         your time and money and come to CA.

        k.   Eva N. (“Defendant John Doe 23”) – 7/30/2020
             i.  Review:
                   •    horrible surgeon. he will ruin your body and not give a damn.
                        SO SAD someone is going in to feel better about themselves
                        and he does the complete opposite

        l.   Skye S. (“Defendant John Doe 24”) – 7/30/2020
             i.  Review:
                   •     Very unprofessional and should not be doing FACIAL
                         PLASTIC SURGERY!!!! Botched!!!!!!!!

        m.   Berlin M. (“Defendant John Doe 25”) – 7/30/2020
             i.   Review:
                    •    Just watched [Patient Jane Doe]'s video about her nose job
                         from Dr Shifrin. One side was collapsed and the nose (he
                         admitted) was crooked. He offered a refund only if she kept
                         silent about her experience, along with her nose cast falling off
                         THREE hours after the surgery, a bloody IV removal and other
                         mishaps. Watch the video on YouTube. It's trending!
                         Definitely don't go here without doing thorough research.
                         Unethical and shady... Give [Patient Jane Doe] a refund!

        n.   Isabel C. (“Defendant John Doe 26”) – 7/30/2020
             i.   Review:
                    •     Would give 0 stars if I could. These people are disgusting.
                          They make you sign paperwork saying you can't leave a
                          negative review, botch you, and only care about money. Watch
                          [Patient Jane Doe]'s vlog on YouTube.

        o.   sheda 1. (“Defendant John Doe 27”) – 7/29/2020
             i.   Review:



                                       13
Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 14 of 45 PageID #:14




                      •   Terrible and won't admit their mistakes like u botched
                          someone's nose and after they didn't like it u offer them a
                          refund to be silent, very messed up!!

        p.   Jordan F. (“Defendant John Doe 28”) – 7/29/2020
             i.   Review:
                      • Terrible what y'all did to [Patient Jane Doe]'s nose. That was a
                         real botch job. You then tried to reimburse all her money for
                         that crap job Dr. Shifrin did in exchange for her to keep quiet
                         about this botch job. I hope she sues you guys. I'm so glad she's
                         getting it out everywhere. Never go here!!

        q.   Kay M. (“Defendant John Doe 29”) – 7/29/2020
             i.  Review:
                     • Tried to prohibit patients from posting truthful negative
                        reviews. They try to bribe or threaten you into taking down
                        anything they don't like. Other reviewers below mention it as
                        well.

        r.   Davian G. (“Defendant John Doe 30”) – 7/29/2020
             i.  Review:
                     • Please do not waste your money or time! You will regret it! So
                         sad to see how people have been left after surgery.

        s.   Marissa G. (“Defendant John Doe 31”) – 7/29/2020
             i.  Review:
                     • You freaking messed up [Patient Jane Doe]s nose such a
                         horrible job so unprofessional this place should not exist you
                         guys are clowns oh wait I'm sorry I said that I meant your the
                         whole circus

        t.   Kimberly R. (“Defendant John Doe 32”) – 7/29/2020
             i.  Review:
                     • Botched multiple people and even offered to pay them for their
                        silence. Plus won't admit to own mistakes. Waste of time and
                        money. Horrible

        u.   Jorge S. (“Defendant John Doe 33”) – 7/29/2020
             i.   Review:
                      • botched someone's nose and decided to bribe them to be quiet
                         about it. never go to a doctor the bribes you for your silence.

        v.   Campbell B S. (“Defendant John Doe 34”) – 7/29/2020
             i. Review:



                                        14
       Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 15 of 45 PageID #:15




                                •   go here if you want botched nose jobs and owners trying to pay
                                    you into silence (watch [Patient Jane Doe] video for prime
                                    example of how bad this place is)

                 w.    Mayra M. (“Defendant John Doe 35”) – 7/29/2020
                       i.  Review:
                            •     You messed up [Patient Jane Doe]s nose!!!! & didn't even
                                  care! Offered her a full refund so she wouldn't mention it??
                                  Terrible!

         71.     The foregoing reviews in paragraphs 69(a)(l) and 70(a)-(w) shall be referred to as

the Dr. David Shifrin Yelp Reviews.

         72.     The Dr. David Shifrin Yelp Reviews are false.

         73.     The following constitute reviews posted by the Defendants to Dr. David Shifrin’s

business Google page (“Dr. David Shifrin’s Google Reviews”):6

                 a.    Earthly Gissel (“Defendant John Doe 36”) – 8/27/2020
                       i.   Review:
                                • Completely botched multiple surgeries and refused to fix or
                                   give a full refund unless the women who’s surgeries they
                                   messed up signed an agreement to never speak badly about the
                                   Dr or this establishment. So unprofessional and zero
                                   accountability or care for their patients. they collapsed one side
                                   of a patients nose then refused to fix it, made her nose crooked
                                   and would only give her a refund if she kept quiet. Buying
                                   people off so you can have good reviews is so embarrassing.

                 b.    tanisha (“Defendant John Doe 37”) – “3 weeks ago”7
                       i.   Review:
                                • unprofessional! very rude and uncaring staff. he is not the right
                                   surgeon to go to if you’re getting work done on your face!


6
 All Google Reviews appear or appeared at the following url:
https://www.google.com/search?newwindow=1&rlz=1C1GGRV_enUS751US751&sxsrf=ALeK
k01tiqak8xmGtIxxJoZd4LdgD1nZBw%3A1601741793632&ei=4aN4X52OJsKO9PwPwfSA4A
Q&q=david+shifrin&oq=david+shifrin&gs_lcp=CgZwc3ktYWIQAzINCC4QxwEQrwEQJxCT
AjICCAAyAgguMgIIADICCAAyAggAMgIIADICCABQAFgAYN1xaABwAHgAgAFgiAFgk
gEBMZgBAKoBB2d3cy13aXrAAQE&sclient=psy-
ab&ved=0ahUKEwjdgoaV6ZjsAhVCB50JHUE6AEwQ4dUDCA0&uact=5# .
7
    This is the temporal descriptor used by Google, review accessed on August 27, 2020.
                                                  15
       Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 16 of 45 PageID #:16




                 c.   Jennifer Castaneda (“Defendant John Doe 38”) – 8/18/2020
                      i.   Review:
                               • BOTCHED NOSE JOBS BEWARE

                 d.   Ocee Jay (“Defendant John Doe 39”) – 8/18/2020
                      i.  Review:
                              • He has botched a lot of nose jobs! He’s horrible

                 e.   Certified Magical Girl (“Defendant John Doe 40”) – 8/14/2020
                      i.   Review:
                               • Would not recommend unless you want a botched nose job

                 f.   Isa Belle (“Defendant John Doe 41”) – “a week ago”8
                      i.   Review:
                               • I would NEVER recommend this place. They are so
                                   unprofessional and only think of how they can scam people of
                                   their money. He does very bad work. Watch [Patient Jane Doe]
                                   video about her botched nose.

                 g.   Jenetae Acevedo (“Defendant John Doe 42”) – “a week ago”
                      i.   Review:
                               • I’m so glad I seen [Patient Jane Doe] video titled [title of
                                  video] while I was considering coming here!! Never come to
                                  them they don’t care about you or client service they just want
                                  money!

                 h.   Eileen Currie (“Defendant John Doe 43”) – “a week ago”
                      i.   Review:
                              • Watch [Patient Jane Doe]s video about her botched nose job.
                                  It’s crazy to me how he gave her a contract to only give her a
                                  refund if she didn’t talk about how bad her nose was. That was
                                  just crazy to me. AND QUIT DELETING COMMENTS. YOU
                                  DELETE COMMENTS BETTER THAN YOU PERFORM
                                  SURGERY.

                 i.   Haley Cross (“Defendant John Doe 44”) – “a week ago”
                      i.  Review:
                              • I work for a couple of plastic surgeons in Wisconsin and I have
                                  had people tell us about his botched surgeries. Look elsewhere!

                 j.   ly pek (“Defendant John Doe 45”) – “a week ago”
                      i.   Review:
                               • so sad what he to [Patient Jane Doe]


8
    This and reviews ¶ 32(f)-(ee) were accessed on August 20, 2020.
                                                16
Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 17 of 45 PageID #:17




        k.   Rachel Mandes (“Defendant John Doe 46”) – “a week ago”
             i.  Review:
                     • Botched procedures. Unprofessional staff.

        l.   Veronica Geer (“Defendant John Doe 47”) – “a week ago”
             i.  Review:
                     • Botched nose job!!!!!!

        m.   Annie 22847 (“Defendant John Doe 48”) – “a week ago”
             i.  Review:
                     • Unless your looking to get a botched nose job. I wouldn’t
                        recommend coming here <3

        n.   eunice campos (“Defendant John Doe 49”) – “2 weeks ago”
             i.   Review:
                      • BOTCHED !!!

        o.   Beatrice (“Defendant John Doe 50”) – “2 weeks ago”
             i.   Review:
                      • don’t go here for nose jobs

        p.   belinda delgado (“Defendant John Doe 51”) – “2 weeks ago”
             i.   Review:
                      • Not a good surgeon. The fact they’re multiple stories with the
                         same bad experience on how botched the surgery is insane
                         highly recommend you do not go here there’s plenty of
                         surgeons who can do a better job and not want to buy your
                         silence if they were to ever mess up the surgery

        q.   Princess Anonymous (“Defendant John Doe 52”) – “2 weeks ago”
             i.   Review:
                      • Dr. Chifrin blackmails women whose plastic surgery he
                         botched to keep their mouths shut about his awful work and
                         negligence. Do NOT trust this doctor with your body!!!!!!

        r.   Yanet Lopez (“Defendant John Doe 53”) – “2 weeks ago”
             i.  Review:
                     • DO NOT GET YOUR NOSE DONE !!!!! He does botched
                        work

        s.   Ew a rat ()w() (“Defendant John Doe 54”) – “2 weeks ago”
             i.  Review:
                      • bad place to get ur nose botched. Would not recommend

        t.   Georgia Goodwin (“Defendant John Doe 55”) – “2 weeks ago”
             i.  Review:

                                      17
       Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 18 of 45 PageID #:18




                                •   Go watch in YouTube [Patient Jane Doe’s video] The fact that
                                    you tried to quiet her is a damn shame DO NOT TRUST THIS
                                    PRACTICE MORE LIKE SCAM

                 u.    monica (“Defendant John Doe 56”) – “2 weeks ago”
                       i.  Review:
                               • Do not go to this doctor. he botched up a friend of mines nose
                                  job and would only give her a refund if she didn’t talk about
                                  her horrible experience. I’ve also heard from many that the
                                  staff was also very unprofessional and would definitely not
                                  recommend spending your money here!

                 v.    Aly V (“Defendant John Doe 57”) – “2 weeks ago”
                       i.   Review:
                               • Do not book this doctor for rhinoplasty

                 w.    Anahi Damian (“Defendant John Doe 58”) – “2 weeks ago”
                       i.  Review:
                              • Do not bother wasting your money at this office. The doctor
                                 will do what HE wants (or what he’s basic skills can do) and
                                 will say what YOU want is unrealistic. You WILL come out
                                 botched and will get refunded ONLY if you sign an agreement
                                 to keep quite about it

                 x.    tanisha (“Defendant John Doe 59”) – “2 weeks ago”
                       i.   Review:
                                • unprofessional very rude and uncaring staff. he is not the right
                                   surgeon if you’re getting work done on your face!

                 y.    vanessa pasillas (“Defendant John Doe 60”) – “2 weeks ago”
                       i.   Review:
                                • I was looking for a Surgeon to get my nose done. I thought
                                    about Dr. Schiffrin until I watched [Patient Jane Doe] VIRAL
                                    youtube video [title of video]. Thanks to this video I will seek
                                    elsewhere.

                 z.    Artsy Fartsy Jackie (“Defendant John Doe 61”) – “2 weeks ago”
                       i.   Review:
                               • Dr. Shifrin tried to give someone a refund in exchange for them
                                    to not talk about how he botched her nose. Surgery is an
                                    important life decision people should know of all his work.
                                    Good and bad.9

                 aa.   Rob Zombie (“Defendant John Doe 62”) – “2 weeks ago”

9
    This review also included screenshots from one of Patient Jane Doe’s video.
                                                  18
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 19 of 45 PageID #:19




                    i.   Review:
                            • **PLEASE WATCH [Patient Jane Doe] ON YOUTUBE
                               ABOUT HER EXPERIENCE WITH THIS DR!! DO NOT GO
                               HERE THERE ARE MANY MORE CASES AND MOST
                               THE 5 STAR RATINGS ARE FAKE**

              bb.   chulis marin (“Defendant John Doe 63”) – “2 weeks ago”
                    i.   Review:
                            • Don’t waste your time and money with this Dr. Go watch
                                 YouTube video by [Patient Jane Doe] [video title] before you
                                 consider spending any of your hard earned money with this Dr.

              cc.   Jossey Chicoma (“Defendant John Doe 64”) – “2 weeks ago”
                    i.   Review:
                            • Don’t go to this doctor, atleast not for nose job’s. If he messes
                                up your plastic surgery he’ll tell you he’ll give you a full
                                refund but only if you sign a waiver that says you are not aloud
                                to talk about your botched job and you can’t…

              dd.   Elizabeth Martinez (“Defendant John Doe 65”) – “2 weeks ago”
                    i.   Review:
                             • Go watch [Patient Jane Doe] [video title] by Dr. Shifrin Very
                               unprofessional staff to say something so disrespectful to her
                               “tell your fans we got you”

              ee.   Geo Vanni (“Defendant John Doe 66”) – “2 weeks ago”
                    i.  Review:
                         •     If you want the truth about this place, watch [Patient Jane Doe]
                               video on YouTube about her botched nose job.

       74.    The foregoing Dr. David Shifrin’s Google Reviews are false.

       75.    The allegations contained in Dr. David Shifrin’s Yelp Reviews, Dr. David

Shifrin’s Google Reviews, and similar posts shall collectively be known as the “Dr. David

Shifrin Website Statements.”

       76.    Given Dr. David Shifrin’s profession, the foregoing false Dr. David Shifrin

Website Statements are significantly harmful.




                                                19
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 20 of 45 PageID #:20




       77.      Because the Dr. David Shifrin Businesses are the legal entities behind Dr. David

Shifrin’s practice, the foregoing false Dr. David Shifrin Website Statements significantly harm

them as well.

                                 Dr. K. Sheila Shifrin’s Reviews

       78.      The following are reviews posted by the Defendants to Dr. K. Sheila Shifrin’s

business Google page (“Dr. K. Sheila Shifrin’s Google Reviews”):

                a.   maria Sandoval (“Defendant John Doe 67”) – “3 weeks ago”10
                     i.   Review:
                             • He doesn’t care about his patients…He does a horrible job!!!!
                                DON’T trust this guy.11

                b.   James Qwaite (“Defendant John Doe 68”) – “3 weeks ago”
                     i.  Review:
                            • He has a history of messing up nose jobs, save your time and
                                face by not going to him.

                c.   Randy (“Defendant John Doe 69”) – “3 weeks ago”
                     i.  Review:
                             • Staff is very rude also lacks knowledge on plastic surgery

                d.   Wendy Jackson (“Defendant John Doe 70”) – “3-weeks ago”
                     i. Review:
                            • Botched a clients nose

                e.   Bernice (“Defendant John Doe 71”) – “4 weeks ago”
                     i.   Review:
                              • Botched a patient’s nose and tried to silence her by giving her
                                 money. Don’t go here!! He has had a lot of patient’s with the
                                 same problem.

                f.   Sibel (“Defendant John Doe 72”) – “4 weeks ago”
                     i.   Review:


10
   Again, this reflects the temporal descriptor used by Google as of August 28, 2020, the date on
which reviews ¶¶ 78(a)-(l) were accessed.
11
   The reviews in ¶¶ 79(a)-(l) appear or appeared at the following url:
https://www.google.com/search?q=dr+Sheila+k+shifrin&rlz=1C1GGRV_enUS751US751&oq=
dr+Sheila+k+shifrin&aqs=chrome..69i57.4287j0j9&sourceid=chrome&ie=UTF-
8#lrd=0x880e2b552e710573:0x1267c63f74db036b,1,,,
                                                20
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 21 of 45 PageID #:21




                             •   David Shifrin is not a good doctor to go for a rhinoplasty nor
                                 after care. Also offering refunds should be done for jobs that
                                 are not done properly and not for keeping silent.

              g.    Theresa R. (“Defendant John Doe 73”) – “4 weeks ago”
                    i.   Review:
                            • Botched my nose job. One collapsed nostril and a crooked nose
                                later, out thousands of dollars. Solution? Full refund with a
                                paper signed to not publicly speaking on it. I think not.

              h.    Sera Slayer (“Defendant John Doe 74”) – “4 weeks ago”
                    i.   Review:
                             • WORST PLASTIC SURGEON EVER HE MESSED UP MY
                                 BODY!!! SAVE YOUR MONEY AND GO TO SOMEBODY
                                 ELSE

              i.    Kelsiee Wilson (“Defendant John Doe 75”) – “4 weeks ago”
                    i.   Review:
                            • Horrible customer service and botched a patient

              j.    Ranch Dubois (“Defendant John Doe 76”) – “4 weeks ago”
                    i.  Review:
                           • Botched a patient and then denied it…

              k.    Karina Pena (“Defendant John Doe 77”) – “4 weeks ago”
                    i.   Review:
                            • Horrible. Botch people’s nose

              l.    Clark Kent (“Defendant John Doe 78”) – “3 months ago”
                    i.   Review:
                            • 5 star reviews on here are fake. They are horrible!!! They make
                                you sign that you cannot leave a bad review! Do not waste your
                                money here!!!

       79.    The foregoing Dr. K. Sheila Shifrin’s Google Reviews are false.

       80.    The allegations contained in Dr. K. Sheila Shifrin’s Google Reviews, and similar

posts shall collectively be known as the “Dr. K. Sheila Shifrin Website Statements.”

       81.    Given Dr. K. Sheila Shifrin’s profession, the foregoing false Dr. K. Sheila Shifrin

Website Statements are significantly harmful.




                                                21
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 22 of 45 PageID #:22




        82.     Because The Shifrin Group, LLC is the legal entity behind Dr. K. Sheila Shifrin’s

practice, the foregoing false Dr. K Sheila Shifrin Website Statements significantly harm it as

well.

        83.     Collectively, the Dr. David Shifrin Website Statements and the Dr. K. Sheila

Shifrin Website Statements shall be referred to as the “Website Statements”.

                                         Public Perception

        84.     The Website Statements contained numerous false and defamatory statements

about the Plaintiffs.

        85.     Since the publication of the Website Statements, any individual reading the

Website Statements might believe that the Plaintiffs negligently perform their services and/or

commit malpractice.

        86.     Since the publication of the Website Statements, any individual reading the

Website Statements might believe that the Plaintiffs threaten and/or bribe their patients.

        87.     Since the publication of the Website Statements, any individual reading the

statements might believe that the Plaintiffs lack ability in their professions.

        88.     Since the publication of the Website Statements, any individual reading the

statements might believe that the Plaintiffs lack integrity in their professions.

        89.     Since the publication of the Website Statements, any individual reading the

statements might be prejudiced against the Plaintiffs in their professions.

                                     Intent and Actual Malice

        90.     The Defendants acted with intent and actual malice when they engaged in the

foregoing conduct because they intended to harm the Plaintiffs.




                                                  22
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 23 of 45 PageID #:23




       91.    The foregoing wrongful conduct engaged in by the Defendants shall hereinafter

be referred to as the “Wrongful Conduct.”




                                             23
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 24 of 45 PageID #:24




                                           COUNT ONE
                          AS AND FOR A FIRST CAUSE OF ACTION
                VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
                                    18 U.S.C. § 1030 ET SEQ.
                              (All Plaintiffs Against All Defendants)

        92.      The Plaintiffs hereby incorporate by reference Paragraphs 1 through 91 above in

this First Count as though fully set forth herein.

        93.      The Defendants posted statements about the Plaintiffs on Yelp and Google.

        94.      Yelp and Google can be accessed throughout the United States and world through

the Internet.

        95.      As such, Yelp and Google engage in interstate and foreign commerce and

communication.

        96.      As such, the computers used by Yelp and Google to host and provide their

services and platforms (“Review Site Computers”) do so through interstate and foreign

commerce and communication.

        97.      The Review Site Computers constitute protected computers under 18 U.S.C. §

1030(e)(2)(B).

        98.      The Defendants falsely purported to be patients of the Plaintiffs when they posted

their statements.

                                            Yelp’s Terms

        99.      Yelp’s Terms of Service and Content Guidelines prohibit fake and defamatory

reviews.

        100.     Yelp’s Terms of Service specifically require a Yelp User to “represent and

warrant that [he or she] will not, and will not assist, encourage, or enable others to use [Yelp] to .


                                                 24
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 25 of 45 PageID #:25




. . [v]iolate our Terms, including the Content Guidelines . . . .”

https://terms.yelp.com/tos/en_us/20200101_en_us/ (last visited October 3, 2020).

        101.     Yelp’s Terms of Service specifically require a Yelp User to “represent and

warrant that [he or she] will not, and will not assist, encourage, or enable others to use [Yelp] to .

. . [p]ost any fake or defamatory reviews.” https://terms.yelp.com/tos/en_us/20200101_en_us/

(last visited October 3, 2020).

        102.     Yelp’s Terms of Service specifically require a Yelp User to “represent and

warrant that [he or she] will not, and will not assist, encourage, or enable others to use [Yelp] to .

. . [v]iolate any third party’s rights, including . . . privacy right . . . .”

https://terms.yelp.com/tos/en_us/20200101_en_us/ (last visited October 3, 2020).

        103.     Yelp’s Terms of Service specifically require a Yelp User to “represent and

warrant that [he or she] will not, and will not assist, encourage, or enable others to use [Yelp] to .

. . [t]hreaten, stalk, harm, or harass others . . . .”

https://terms.yelp.com/tos/en_us/20200101_en_us/ (last visited October 3, 2020).

        104.     Yelp’s Terms of Service specifically require a Yelp User to “represent and

warrant that [he or she] will not, and will not assist, encourage, or enable others to use [Yelp] to .

. . [v]iolate any applicable law. . . .” https://terms.yelp.com/tos/en_us/20200101_en_us/ (last

visited October 3, 2020).

        105.     Yelp’s Content Guidelines state that “We want to hear about your firsthand

consumer experience, not what you heard from your co-worker or significant other. Try to tell

your own story without resorting to broad generalizations and conclusory allegations.”

https://www.yelp.com/guidelines (last visited on September 18, 2020).

                                              Google’s Terms



                                                      25
      Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 26 of 45 PageID #:26




         106.    Google LLC specifically sets forth a number of policies governing its services.

         107.    When an individual begins to post a Google Review, a link connects a user to

“Maps User Contributed Content Policy Help” which makes clear that information will be

published publicly when accepted and accessible to “anyone who accesses Google products,

including Search and Maps, along with your profile name and photo . . . .”

         108.    Google LLC makes clear that submitted content must satisfy its “Maps User

Contributed Content Policy” and “Prohibited and Restricted Content Policy.”

         109.    The “Maps User Contributed Policy” specifically states:

         Contributions must be based on real experiences and information. Deliberately
         fake content . . . defamatory language, personal attacks . . . are all a violation of
         our policy.

https://support.google.com/contributionpolicy/answer/7422880 (last visited September 18,

2020).

         110.    The “Prohibited and Restricted Content” contains a section entitled “Spam and

fake content” that specifically states:

Your content should reflect your genuine experience at the location and should not be posted just
to manipulate a place’s ratings. Don’t post fake content, don’t post the same content multiple
times, and don't post content for the same place from multiple accounts.

https://support.google.com/contributionpolicy/answer/7400114?hl=en&ref_topic=7422769 (last

visited October 3, 2020).

         111.    The “Prohibited and Restricted Content” also contains a section entitled “Off-

topic” that specifically states:

         Only post content based on your experience or questions about experiences at the
         specific location. Maps is not meant to be a forum for general political, social
         commentary, or personal rants. Content that does not meet this standard will be
         removed.

Id.

                                                   26
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 27 of 45 PageID #:27




                                         Violation of Terms

         112.   As the terms of service for Yelp and Google specify that only customers may

publish reviews, the Defendants violated Yelp and Google terms of service in falsely purporting

to be patients of the Plaintiffs.

         113.   The Defendants knowingly and intentionally exceeded their authorized access to

Yelp and Google as well as the Review Site Computers by violating the respective policies for

Yelp and Google.

         114.   In fact, Yelp removed a number of the Defendants’ reviews for violating Yelp’s

Terms of Service.

         115.   Google also removed many of the Defendants’ reviews for violating Google’s

terms.

         116.   In response to the Defendants’ overwhelming number of fake reviews, the

Plaintiffs dedicated significant resources including, but not limited to, employee time for

purposes of monitoring Yelp, Google, and other review and social media websites to report

existing and subsequent fake reviews.

         117.   In an effort to combat the negative effect of the Defendants’ false and fake

reviews, the employees reported the fake reviews they found to the Review Websites.

         118.   The Plaintiffs would not normally have directed their employees to spend time

monitoring review websites.

         119.   The Plaintiffs did not regularly utilize these employees for this purpose.

         120.   By spending time on the Review Websites, the employees were unable to perform

their regular duties, which presented a significant cost and lost opportunity to the Plaintiffs and

their businesses.



                                                 27
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 28 of 45 PageID #:28




        121.   Specifically, the Plaintiffs’ employees dedicated over eighty (80) hours, or

$5,120.00 worth of paid labor, to monitor and correct Yelp, Google, and other review and social

media websites.

        122.   Additionally, during its lengthy review process, Yelp disabled the posting of any

content to Dr. David Shifrin’s business Yelp Page.

        123.   During this interruption of service, Dr. David Shifrin and the Dr. David Shifrin

Businesses were unable to counteract the harmful effect of Defendants’ fake reviews. They could

neither respond to each fake review with commentary indicating it was fake, nor could satisfied

customers post positive reviews that would have raised the overall rating.

        124.   The Plaintiffs suffered damages and loss by reason of these violations in excess of

$5,000.00 aggregated over a one-year period.

        125.   By engaging in the foregoing conduct, the Defendants violated the Computer

Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”).

        126.   WHEREFORE, based on the Defendants’ violation of the CFAA, the Plaintiffs

seek:

        (a)    an award of compensatory damages;

        (b)    injunctive relief; and/or

        (c)    any further relief as this Court may deem just and proper or to which Plaintiffs

               may be entitled as a matter of law and equity.




                                                28
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 29 of 45 PageID #:29




                                         COUNT TWO
                      AS AND FOR A SECOND CAUSE OF ACTION
                                   DEFAMATION PER SE
   BY DR. DAVID SHIFRIN, THE D.A.S. GROUP, LLC, and CHICAGO COSMETIC
                                SURGERY INSTITUTE LLC
           (Against Defendants John Doe 1-3, 11-17, 21, 25, 29, 33, 41, 52, and 55)

       127.    The Plaintiffs Dr. David Shifrin, The D.A.S. Group, LLC., and Chicago Cosmetic

Surgery Institute LLC hereby incorporate by reference Paragraphs 1 through 91 above in this

Second Count as though fully set forth herein.

       128.    In the Dr. David Shifrin Website Statements, the Defendants published false

statements about Dr. David Shifrin and his businesses stating:

               a.    Kiana M. – “is known to pay people to keep quite [sic] or threaten to sue
                     them if they talk about their bad experience,”

               b.    Lioness J. – “you look like a scam,”

               c.    Elizabeth C. – “The fact that you were only willing to give her money back
                     is if she signed an NDA shows how shady you guys are,”

               d.    Janette G. – “Yikes, making people sign a document stating you can't give
                     bad reviews? Sounds like they KNOW they're about to mess you up,”

               e.    Naomi T. – “…so unethical of them to try to bride someone for their
                     silence, botching someone's nose and not caring for the impact this will
                     bring to someone,”

               f.    Denise F. – “he even tried to bribed her and wanted her to keep quite about
                     her botched nose,”

               g.    Jeri F. – “He botches noses. [Patient Jane Doe] go got her nose completely
                     botched here and he bribed her 8,000 so she could be silent,”

               h.    Monica F. – “I saw [Patient Jane Doe] video and I wanted to get work done
                     here but after her botched nose job and the horror she went through no one
                     should be scammed like this,”

               i.    Barbie C. – “Dont go to him unless you want to get botched . he won't care
                     either all he cares about is money… Watch [Patient Jane Doe] on YouTube
                     on how he botched her nose smh what a unprofessional doctor,”

                                                 29
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 30 of 45 PageID #:30




               j.    Marissa G. – “Trying to bribe someone against posting to millions of
                     followers about a botched nose job,”

               k.    Roze M. – “i hope your ass gets sued by [Patient Jane Doe]!!! how dare you
                     botch her nose like that. if you dont specialize in rhinoplasty then dont do it
                     period. stop doing something you dont know just cuz you want extra
                     money. i hope your license gets stripped from you,”

               l.    Berlin M. – “One side was collapsed and the nose (he admitted) was
                     crooked. He offered a refund only if she kept silent about her experience,
                     along with her nose cast falling off THREE hours after the surgery, a
                     bloody IV removal and other mishaps… Unethical and shady,”

               m.    Kay M. – “Tried to prohibit patients from posting truthful negative reviews.
                     They try to bribe or threaten you into taking down anything they don't like,”

               n.    Jorge S. – “botched someone's nose and decided to bribe them to be quiet
                     about it. never go to a doctor the bribes you for your silence,”

               o.    Isa Belle – “They are so unprofessional and only think of how they can
                     scam people of their money,”

               p.    Princess Anonymous – “Dr. Chifrin blackmails women whose plastic
                     surgery he botched to keep their mouths shut about his awful work and
                     negligence,”

               q.    Georgia Goodwin – “The fact that you tried to quiet her is a damn shame
                     DO NOT TRUST THIS PRACTICE MORE LIKE SCAM,”

       129.    As to the statements falsely claiming that Dr. David Shifrin specifically botched

Patient Jane Doe’s nose, the statements impute that he improperly performed surgery on Plaintiff

Jane Doe’s nose and, therefore, lacks ability in his medical profession.

       130.    Dr. David Shifrin did not improperly perform surgery on Patient Jane Doe’s nose.

Moreover, he does not lack ability in his medical profession.

       131.    As such, the statements imputing that he improperly performed surgery on Patient

Jane Doe’s nose are false and constitute defamation per se.

       132.    As to the statements falsely stating Dr. David Shifrin bribes his patients and pays

patients to keep silent, such statements impute criminal conduct.

       133.    Dr. David Shifrin does not bribe his patients or anyone for that matter.
                                                30
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 31 of 45 PageID #:31




        134.    Dr. David Shifrin has never been convicted of any crime, particularly bribery.

        135.    As such, the statements accusing him of bribing his patients and paying his

patients to keep silent are false and constitute defamation per se.

        136.    As to the statements falsely claiming Dr. David Shifrin threatens to sue patients

who indicate unhappiness with surgical results, such statements impute a lack of integrity.

        137.    Dr. David Shifrin does not threaten to sue patients who indicate unhappiness with

surgical results.

        138.    As such, the statements accusing him of threatening to sue patients are false and

constitute defamation per se.

        139.    As to the statements falsely claiming Dr. David Shifrin scams his patients and

operates a scam, such statements impute a lack of ability; lack of integrity; and, criminal

conduct.

        140.    Dr. David Shifrin neither scams his patients nor operates a scam.

        141.    As such, the statements claiming him to engage in scamming patients or operating

a scam are false and constitute defamation per se.

        142.    As to the statements falsely claiming Dr. David Shifrin cares only about money

and not his patients, such statements impute a lack of integrity.

        143.    Dr. David Shifrin’s sole concern is not money. Indeed, Dr. David Shifrin cares

about his patients.

        144.    As such, the statements claiming Dr. David Shifrin only cares about money are

false and constitute defamation per se.

        145.    The Dr. David Shifrin Website Statements individually and collectively prejudice

Dr. David Shifrin in his profession.



                                                 31
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 32 of 45 PageID #:32




           146.   Where a statement by itself would not suffice for a defamation claim, the

collective nature of the statements together impute that the Plaintiffs lack integrity and lack

ability as well as prejudice Dr. David Shifrin and the Dr. David Shifrin Businesses in their

medical profession.

           147.   Because Dr. David Shifrin operates through the Dr. David Shifrin Businesses, the

Dr. David Shifrin Website Statements defame the Dr. David Shifrin Businesses as well for the

reasons stated above.

           148.   The Defendants made the foregoing statements on and through the Internet.

           149.   The Dr. David Shifrin Website Statements identified Dr. David Shifrin by name.

Where they did not identify Dr. David Shifrin by name, the surrounding context make clear the

statements were about Dr. David Shifrin. Indeed, the Defendants published the statements as

reviews for Dr. David Shifrin and his businesses.

           150.   Where the Dr. David Shifrin Website Statements did not identify the Dr. David

Shifrin Businesses by name, the surrounding context make clear the statements were about the

Dr. David Shifrin Businesses as well as Dr. David Shifrin. Indeed, the Defendants published the

statements as reviews for Dr. David Shifrin and his businesses.

           151.   Persons other than Dr. David Shifrin and the Defendants would have and actually

have reasonably understood that the Dr. David Shifrin Website Statements related to and were

about him and his businesses.

           152.   The Defendants presented the Dr. David Shifrin Website Statements as statements

of fact.

           153.   The Dr. David Shifrin Website Statements represent the publication of false and

defamatory statements of fact by the Defendants about Dr. David Shifrin and his businesses.


                                                  32
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 33 of 45 PageID #:33




        154.   The Dr. David Shifrin Website Statements constituted an unprivileged publication

of the defamatory statements by the Defendants to third parties.

        155.   The Defendants intentionally published the Dr. David Shifrin Website Statements

knowing them to be false and fake.

        156.    The Defendants published the Dr. David Shifrin Website Statements with actual

malice knowing the falsity of the statements.

        157.   In the alternative, at the very minimum the Defendants published the Dr. David

Shifrin Website Statements with actual malice through a reckless disregard for the truth or falsity

of the statements.

        158.   As a result of the Defendants’ conduct and the publication of the Dr. David

Shifrin Website Statements, Dr. David Shifrin has suffered and continue to suffer damages

including, but not limited to, harmed reputation and harmed standing in the community.

        159.   As a result of the Defendants’ conduct and the publication of the Dr. David

Shifrin Website Statements, the Dr. David Shifrin Businesses also have suffered and continue to

suffer damages including, but not limited to, harmed reputation and harmed standing in the

community.

        160.   WHEREFORE, Dr. David Shifrin and the Dr. David Shifrin Businesses seek an

award of compensatory and punitive damages arising from the Defendants’ per se defamation of

them.




                                                33
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 34 of 45 PageID #:34




                                         COUNT THREE
                        AS AND FOR A THIRD CAUSE OF ACTION
                                          FALSE LIGHT
                                    BY DR. DAVID SHIFRIN
            (Against Defendants John Doe 1-3, 11-17, 21, 25, 29, 33, 41, 52, and 55)

        161.    Dr. David Shifrin hereby incorporates by reference Paragraphs 1 through 91

above in this Third Count as though fully set forth herein.

        162.    The Dr. David Shifrin Website Statements allege that Dr. David Shifrin botched

Patient Jane Doe’s nose.

        163.    Dr. David Shifrin did not botch Patient Jane Doe’s nose.

        164.    Dr. David Shifrin does not botch surgeries.

        165.    The Dr. David Shifrin Website Statements allege that Dr. David Shifrin bribes his

patients.

        166.    Dr. David Shifrin does not bribe his patients, or anyone for that matter.

        167.    Dr. David Shifrin does not pay his patients to keep them silent.

        168.    The Dr. David Shifrin Website Statements allege that Dr. David Shifrin threatens

to sue his patients for nothing more than indicating unhappiness with surgical results.

        169.    Dr. David Shifrin does not threaten to sue patients who indicate unhappiness with

surgical results.

        170.    The Dr. David Shifrin Website Statements allege that Dr. David Shifrin only cares

about money.

        171.    Dr. David Shifrin’s sole concern is not money.

        172.    Dr. David Shifrin cares about his patients.




                                                 34
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 35 of 45 PageID #:35




       173.    The Dr. David Shifrin Website Statements falsely impute that Dr. David Shifrin

engaged in criminal conduct.

       174.    Dr. David Shifrin has never been convicted of any crime, particularly not that of

bribery.

       175.    The Dr. David Shifrin Website Statements and their allegations are false.

       176.    Based on the foregoing, the Dr. David Shifrin Website Statements cast Dr. David

Shifrin in a false light by falsely claiming he engaged in criminal conduct

       177.    Based on the foregoing, the Dr. David Shifrin Website Statements cast Dr. David

Shifrin in a false light by imputing that he lacks integrity and ability in his profession.

       178.    The Defendants published the Dr. David Shifrin Website Statements concerning

Dr. David Shifrin to third parties.

       179.    The Dr. David Shifrin Website Statements identified Dr. David Shifrin by name.

Where they did not identify Dr. David Shifrin by name, the surrounding context makes clear the

statements were about Dr. David Shifrin.

       180.    Persons other than Dr. David Shifrin and the Defendants would have and actually

have reasonably understood that the Dr. David Shifrin Website Statements related to and were

about Dr. David Shifrin.

       181.    The Defendants made the foregoing statements on and through the Internet.

       182.    By publishing the Dr. David Shifrin Website Statements on and through the

Internet, the Defendants intentionally published the statements to a wide audience.

       183.    The Dr. David Shifrin Website Statements published by the Defendants about Dr.

David Shifrin are and would be highly offensive to a reasonable person.




                                                  35
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 36 of 45 PageID #:36




       184.    The Defendants intentionally published the Dr. David Shifrin Website Statements

knowing them to be false and fake.

       185.     The Defendants published the Dr. David Shifrin Website Statements with actual

malice knowing the falsity of the statements.

       186.    At the very minimum, in the alternative, the Defendants published the Dr. David

Shifrin Website Statements with actual malice through a reckless disregard for the truth or falsity

of the statements.

       187.    As a result of the Defendants’ conduct and casting Dr. David Shifrin in a false

light, Dr. David Shifrin has suffered and continues to suffer damages including, but not limited

to, harmed reputation and harmed standing in the community.

       188.    WHEREFORE, Dr. David Shifrin seeks an award of compensatory and punitive

damages arising from the Defendants casting him in a false light.




                                                36
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 37 of 45 PageID #:37




                                            COUNT FOUR
                         AS AND FOR A FOURTH CAUSE OF ACTION
           TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS
                                          BY ALL PLAINTIFFS
                                       (Against All Defendants)

        189.    The Plaintiffs hereby incorporate by reference Paragraphs 1 through 91 above in

this Fourth Count as though fully set forth herein.

        190.    Dr. David Shifrin owns and operates a plastic surgery clinic that has served the

local community since 2015. Additionally, Dr. David Shifrin has been serving the community as

a plastic surgeon for over 11 years.

        191.    Dr. David Shifrin owns and operates the Dr. David Shifrin Businesses which

relate to his plastic surgery practice.

        192.    Dr. K. Sheila Shifrin owns and operates an oculoplastic and orbital surgery

practice that has served the local community since 2015.

        193.    Dr. K. Sheila Shifrin owns and operates The Shifrin Group, LLC which relates to

her surgical practice.

        194.    Many of the Plaintiffs’ patients return to the Plaintiffs for additional cosmetic

procedures.

        195.    The Defendants intentionally published the Website Statements.

        196.    The Defendants published the Website Statements with an intent to adversely

affect the Plaintiffs’ reputations and patient relationships.

        197.    Indeed, the Defendants sought to deter people from returning to the Plaintiffs and

continuing to engage in business with the Plaintiffs.




                                                  37
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 38 of 45 PageID #:38




        198.   Although the Defendants may not have known specific patients of the Plaintiffs

(apart from Patient Jane Doe), the Defendants clearly knew they targeted patients of the

Plaintiffs.

        199.   Indeed, the Defendants specifically sought out the Plaintiffs’ profiles on Yelp and

Google to post fake and false reviews about the Plaintiffs.

        200.   The Defendants sought out the Plaintiffs’ Yelp and Google profiles to post fake

and false reviews about the Plaintiffs that existing patients would see.

        201.   Thus, the Defendants knew of the Plaintiffs’ existing business relationships.

        202.   And thus, the Defendants intentionally interfered with these relationships.

        203.   Based on the foregoing, the Defendants engaged in intentional conduct by

publishing fake and false Yelp and Google reviews to interfere with the Plaintiffs’ business

relationships with their patients.

        204.   Specifically, the Defendants engaged in intentional conduct by publishing fake

and false Yelp and Google reviews to discourage the Plaintiffs’ existing patients from returning

to the Plaintiffs for additional services and treatment.

        205.   The Defendants succeeded in interfering with the Plaintiffs’ existing business

relations by successfully discouraging some of the Plaintiffs’ existing patients from returning to

the Plaintiffs for additional services and treatment.

        206.   Following publication of the Defendants’ Website Statements, existing patients of

the Plaintiffs cancelled three surgeries worth a total of $34,500.00.

        207.   There may be additional patients who will choose not to return to the Plaintiffs

because of the Website Statements.




                                                 38
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 39 of 45 PageID #:39




       208.      The Plaintiffs suffered harm from the Defendants’ tortious interference with their

existing business relationships.

       209.      The Plaintiffs may have suffered harm not yet realized.

       210.      WHEREFORE, the Plaintiffs seek an award of compensatory and punitive

damages arising from the Defendants’ tortious interference with their existing business

relationships.




                                                 39
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 40 of 45 PageID #:40




                                             COUNT FIVE
                         AS AND FOR A FIFTH CAUSE OF ACTION
  TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONSHIPS
                                          BY ALL PLAINTIFFS
                                       (Against All Defendants)

        211.    The Plaintiffs hereby incorporate by reference Paragraphs 1 through 91 above in

this Fifth Count as though fully set forth herein.

        212.    Dr. David Shifrin owns and operates a plastic surgery clinic that has served the

local community since 2015. Additionally, Dr. David Shifrin has been serving the community as

a plastic surgeon for over 11 years.

        213.    Dr. David Shifrin owns and operates the Dr. David Shifrin Businesses which

relate to his plastic surgery practice.

        214.    Dr. K. Sheila Shifrin owns and operates an oculoplastic and orbital surgery

practice that has served the local community since 2015.

        215.    Dr. K. Sheila Shifrin owns and operates The Shifrin Group, LLC which relates to

her surgical practice.

        216.    Many of the Plaintiffs’ patients learn about the Plaintiffs and their services on the

Internet.

        217.    The Plaintiffs, like most businesses in 2020, rely on positive online reviews to

obtain new clients, customers, or, here, patients.

        218.    Prior to the Defendants publishing the Website Statements, the Plaintiffs had

acquired positive reviews and high ratings on Yelp and Google.

        219.    The Defendants intentionally published the Yelp and Google Website Statements.




                                                 40
     Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 41 of 45 PageID #:41




        220.   The Defendants published the Website Statements with an intent to adversely

affect the Plaintiffs’ businesses, reputations, and prospective patient relationships.

        221.   Indeed, the Defendants sought to deter people from becoming patients of the

Plaintiffs.

        222.   The Defendants specifically sought out the Plaintiffs’ profiles on Yelp and

Google to post fake and false reviews about the Plaintiffs.

        223.   The Defendants sought out the Plaintiffs’ Yelp and Google profiles to post fake

and false reviews about the Plaintiffs that persons would see who sought services of the nature

the Plaintiffs provide.

        224.   Thus, the Defendants knew of the Plaintiffs’ prospective business relationships

with potential patients that would read the Website Statements.

        225.   And thus, the Defendants intentionally interfered with these relationships.

        226.   Based on the foregoing, the Defendants engaged in intentional conduct by

publishing fake and false Yelp and Google reviews to interfere with the Plaintiffs’ prospective

business relationships.

        227.   Specifically, the Defendants engaged in intentional conduct by publishing fake

and false Website Statements to discourage persons from becoming patients of Plaintiffs.

        228.   In fact, three of the Defendants even state:

               a.     Monica F. – “I wanted to get work done here but after her botched nose job
                      and the horror she went through no one should be scammed like this.”

               b.     Jenetae Acevedo – “I’m so glad I seen [Patient Jane Doe] video titled [title
                      of video] while I was considering coming here!! Never come to them they
                      don’t care about you or client service they just want money!”

               c.     Vanessa pasillas – “I was looking for a Surgeon to get my nose done. I
                      thought about Dr. Schiffrin until I watched [Patient Jane Doe] VIRAL
                      youtube video [title of video]. Thanks to this video I will seek elsewhere.”

                                                 41
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 42 of 45 PageID #:42




       229.      The Plaintiffs suffered harm from the Defendants’ tortious interference with their

prospective business relationships.

       230.      WHEREFORE, the Plaintiffs seek an award of compensatory and punitive

damages arising from the Defendants’ tortious interference with his prospective business

relationships.




                                                 42
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 43 of 45 PageID #:43




                                          GENERAL

       231.   Where conditions precedent are alleged, the Plaintiffs aver that all conditions

precedent have been performed or have occurred.

       232.   The Plaintiffs demand a jury trial.




                                               43
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 44 of 45 PageID #:44




                                   PRAYER FOR RELIEF

         WHEREFORE, PLAINTIFFS DR. DAVID SHIFRIN, DR. K. SHEILA SHIFRIN, THE

SHIFRIN GROUP LLC, THE D.A.S. GROUP, LLC, and CHICAGO COSMETIC SURGERY

INSTITUTE LLC accordingly and respectfully pray for judgment against DEFENDANTS JOHN

DOES 1-78 as follows:

         1.   That they be awarded compensatory damages in an amount to be determined at

              trial;

         2.   That they be awarded punitive damages in an amount to be determined at trial;

              and,

         3.   That they be awarded any such other and further relief as this Court may deem

              just and proper or to which Plaintiffs may be entitled as a matter of law and

              equity.


Dated:        Chicago, Illinois             PLAINTIFFS
              October 3, 2020               DR. DAVID SHIFRIN,
                                            DR. K. SHEILA SHIFRIN,
                                            THE SHIFRIN GROUP, LLC,
                                            THE D.A.S. GROUP, LLC,
                                            CHICAGO COSMETIC SURGERY
                                            INSTITUTE LLC,

                                            /s/ Graham Deurance
                                            By: One of Their Attorneys
                                            Graham Deurance
                                            Mudd Law Offices
                                            411 South Sangamon Street, Suite 1B
                                            Chicago, Illinois 60607
                                            Illinois Bar No.: 6325600
                                            graham@muddlaw.com




                                               44
    Case: 1:20-cv-05932 Document #: 1 Filed: 10/05/20 Page 45 of 45 PageID #:45




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

DR. DAVID SHIFRIN, DR. K. SHEILA              )    COMPLAINT
SHIFRIN, THE SHIFRIN GROUP, LLC,              )
THE D.A.S. GROUP, LLC, and,                   )
CHICAGO COSMETIC SURGERY                      )
INSTITUTE LLC,                                )    No.
                                              )
       Plaintiffs,                            )
                                              )
               v.                             )    DAMAGES OVER $75,000
                                              )
JOHN DOES 1-78,                               )
                                              )
       Defendants.                            )    DEMAND FOR JURY TRIAL

                                        JURY DEMAND


The Plaintiffs demand trial by jury.




                                               /s/ Graham Deurance
                                               Graham Deurance




                                              45
